UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 12, 2013 Biota Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 001-35285 59-1212264 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2500 Northwinds Parkway, Suite 100 Alpharetta, GA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (678) 762-3240 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) As reported below in Item 5.07, the stockholders of Biota Pharmaceuticals, Inc. (the “Company”) approved the Company's amendment to the 2007 Omnibus Equity and Incentive Plan ( “Equity and Incentive Plan”), pursuant to which the Company may grant incentive and nonstatutory stock options, stock appreciation rights, restricted stock, restricted stock units, performance units, and performance shares to its employees, directors and consultants, subject to the terms of the Equity and Incentive Plan. The Company's Board of Directors approved the Equity and Incentive Plan on September 19, 2013, subject to approval by the Company's stockholders. A summary of the Equity and Incentive Plan was included in the Company's definitive proxy statement filed with the Securities and Exchange Commission on October 1, 2013 (the “Proxy Statement”), which is incorporated herein by reference. Item5.07 Submission of Matters to a Vote of Security Holders. On November 12, 2013, the Company held its Annual Meeting of Stockholders. Of the 28
